FILE COPY




                                  No. 07-19-00258-CR

Brandon Edward Standerfer                   §       From the 31st District Court
   Appellant                                          of Wheeler County
                                            §
v.                                                  August 27, 2020
                                            §
The State of Texas                                  Opinion by Chief Justice Quinn
  Appellee                                  §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated August 27, 2020, it is ordered,

adjudged, and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo